876 F.2d 1008
278 U.S.App.D.C. 130
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James R. LEWIS, Petitioner,v.The GEORGE HYMAN CONSTRUCTION COMPANY and Director, Officeof Workers' Compensation Programs, U.S. Departmentof Labor, Respondents.
No. 88-1672.
United States Court of Appeals, District of Columbia Circuit.
June 21, 1989.

Before MIKVA, HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
PER CURIAM.

JUDGMENT

1
This petition for review of a decision of the Benefits Review Board was considered on the administrative record and on the briefs filed by counsel for the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED by the court that the petition for review be denied for the reasons stated in the Benefits Review Board's order filed July 19, 1988.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.